Name: Commission Regulation (EC) No 257/1999 of 3 February 1999 amending Regulation (EEC) No 2921/90 on aid for the production of casein and caseinates from skimmed milk
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  foodstuff
 Date Published: nan

 EN Official Journal of the European Communities4. 2. 1999 L 30/19 COMMISSION REGULATION (EC) No 257/1999 of 3 February 1999 amending Regulation (EEC) No 2921/90 on aid for the production of casein and caseinates from skimmed milk THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regula- tion (EC) No 1587/96 (2), and in particular Article 11(3) thereof, Whereas Article 2(1) of Commission Regulation (EEC) No 2921/90 (3), as last amended by Regulation (EC) No 2547/95 (4), sets the aid for skimmed milk processed into casein or caseinates; whereas given the market trend for these products and that for skimmed milk powder the aid should be increased; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Article 2(1) of Regulation (EEC) No 2921/90 ECU 6,5' is replaced by EUR 6,90'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 13. (2) OJ L 206, 16. 8. 1996, p. 21. (3) OJ L 279, 11. 10. 1990, p. 22. (4) OJ L 260, 31. 10. 1995, p. 47.